Citation Nr: 9906277	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
private emergency room treatment rendered on November 28, 
1989.

2.  Entitlement to an increased evaluation for epilepsy, 
currently evaluated as 60 percent disabling.

3.  Entitlement to an increased evaluation for explosive 
personality with post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.

4.  Entitlement to a compensable evaluation for otitis media.

5.  Entitlement to an effective date prior to July 22, 1993, 
for an evaluation of 30 percent for explosive personality 
with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1974.  This appeal arises from February 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In July 1998, a hearing was conducted in Washington, D.C., by 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 1998).

The issues of entitlement to increased evaluations for 
epilepsy, explosive personality with post-traumatic stress 
disorder, and otitis media will be addressed in the remand 
portion of this document. 


FINDINGS OF FACT

1.  The veteran was provided private medical care on November 
28, 1989, which had not been previously authorized by VA.

2.  The veteran filed a claim of entitlement to payment or 
reimbursement for unauthorized private medical care which was 
rendered on November 28, 1989, and that claim was received by 
the VA in May 1994, more than two years following the date 
the unauthorized treatment was rendered.

3.  A February 1985 rating decision which severed service 
connection for post-traumatic stress disorder and reduced the 
evaluation of the service connected psychiatric disorder from 
30 to 10 percent contained clear and unmistakable error; the 
proper effective date for the restoration of a 30 percent 
evaluation for explosive personality with post-traumatic 
stress disorder is January 28, 1985, the date on which the 
improper 10 percent evaluation had become effective.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to payment or 
reimbursement for unauthorized private medical care rendered 
on November 28, 1989, was not timely received, and therefore 
lacks legal merit and entitlement under the law and must be 
denied and the appeal to the Board terminated.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120, 17.123, 17.126, 17.129 
(1998).

2.  Restoration of a 30 percent evaluation for explosive 
personality disorder with post-traumatic stress disorder from 
January 28, 1985, is granted.  38 C.F.R. § 3.105(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reimbursement of Expenses for Emergency Medical Treatment

The veteran contends that he is entitled to payment or 
reimbursement for unauthorized private medical care rendered 
on November 28, 1989.  After a review of the record, the 
Board finds that the veteran's claim of entitlement to 
payment or reimbursement for unauthorized private medical 
care rendered on November 28, 1989, was not timely received, 
and thus lacks legal merit and entitlement under the law and 
must be denied and the appeal to the Board terminated.

The record shows that the veteran was treated at Tallahassee 
Memorial Regional Medical Center on November 28, 1989.  He 
was seen after being brought to the hospital under the Baker 
Act, and was noted to have depression, frustration and mental 
anxiety.  Thus, it is apparent that the veteran was treated 
for his service connected psychiatric disorder.  In April 
1990, VA received a bill in the amount of $25.00 from 
Ketchum, Wood & Burgert Pathology Associates for pathology 
services rendered to the veteran on November 28, 1989.  The 
bill was apparently returned to the vendor for complete 
medical documentation.  In May 1994, VA received from the 
veteran a Form 10-583, Claim for Payment of Cost of 
Unauthorized Medical Services, along with a bill from 
Tallahassee Memorial Regional Medical Center in the amount of 
$338.10 for emergency room treatment rendered to the veteran 
on November 28, 1989.  In July 1994, VA contacted the veteran 
with a request to provide an emergency room report and proof 
of payment.  In January and March 1995, VA informed the 
veteran that payment or reimbursement was denied.  The 
veteran filed a notice of disagreement with VA's 
determination in February 1995.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service- connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition 
emergency. Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable. VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (1998).

The regulations provide that a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(1998).  

The regulations stipulate that claims for payment or 
reimbursement of the expenses of medical care or services not 
previously authorized must be filed within the following time 
limits:

(a) A claim must be filed within two years after the date the 
care or services were rendered (and to a VA 
adjudication allowing service-connection: (1) The claim must 
be filed within two years of the date the veteran was 
notified by VA of the allowance of the award of service- 
connection. (2) VA payment may be made for care related to 
the service-connected disability received only within a two- 
year period prior to the date the veteran filed the original 
or reopened claim which resulted in the award of service- 
connection but never prior to the effective date of the award 
of service- connection within that two-year period. (3) VA 
payment will never be made for any care received beyond this 
two-year period whether service connected or not.  38 C.F.R. 
§ 17.126 (1998).

Finally, the regulations provide that when a claim for 
payment or reimbursement of expenses of services not 
previously authorized has not been timely filed in accordance 
with the provisions of § 17.126, the expenses of any such 
care or services rendered prior to the date of filing the 
claim shall not be paid or reimbursed.  In no event will a 
bill or claim be paid or allowed for any care or services 
rendered prior to the effective date of any law, or amendment 
to the law, under which eligibility for the medical services 
at VA expense has been established.  38 C.F.R. § 17.129 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes in this case that the veteran filed his claim 
of entitlement to payment or reimbursement for unauthorized 
private medical care which was rendered on November 28, 1989, 
in May 1994.  Thus, his claim was received by VA more than 
two years following the date the unauthorized treatment was 
rendered.  There is no communication of record from the 
veteran prior to the May 1994 Form 10-583 which may be 
interpreted as a claim by the veteran, rather than the 
pathologists, for payment or reimbursement of unauthorized 
medical expenses.  Therefore, pursuant to the provisions of § 
17.126, the veteran's claim was not timely filed, and thus 
payment or reimbursement is barred by the provisions of § 
17.129.

Accordingly, the Board finds that the veteran's claim of 
entitlement to payment or reimbursement for unauthorized 
private medical care rendered on November 28, 1989, was not 
timely received, and thus lacks legal merit and entitlement 
under the law and must be denied and the appeal to the Board 
terminated.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120, 17.123, 17.126, 17.129 (1998).



Earlier Effective Date for 30 Percent Evaluation for 
Psychiatric Disorder

The veteran contends that he is entitled to an effective date 
prior to July 22, 1993 for a 30 percent evaluation for 
explosive personality with post-traumatic stress disorder.  
In order to properly evaluate the veteran's claim, the Board 
must first review the history of this disability.

Service connection was originally granted for explosive 
personality in July 1981.  A 10 percent evaluation was 
assigned from March 1980.  In August 1983, the disability was 
changed to post-traumatic stress disorder, and a 30 percent 
evaluation was assigned from March 2, 1980.  A February 1985 
rating decision essentially severed service connection for 
post-traumatic stress disorder, and reduced the evaluation to 
10 percent for explosive personality from January 28, 1985.

The veteran filed a claim for increased evaluation on July 
22, 1993.  A hearing officer's decision and rating decision 
dated in May 1995 determined that the February 1985 rating 
decision had improperly severed service connection for post-
traumatic stress disorder:  the RO had not properly applied 
the clear and unmistakable error procedures under 38 C.F.R. 
§ 3.105(a).  Thus, the hearing officer restored service 
connection for post-traumatic stress disorder, and a 30 
percent evaluation was assigned for explosive personality 
with post-traumatic stress disorder.  The 30 percent 
evaluation was assigned from July 22, 1993, the date the 
veteran's claim for increase was received.

The Board agrees that the May 1995 hearing officer's decision 
properly found clear and unmistakable error in the February 
1985 rating decision.  However, the date assigned for the 
restored 30 percent evaluation was erroneous.  38 C.F.R. 
§ 3.105(a) (1998) provides that where the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended:

For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which 
constitutes a reversal of a prior 
decision on the grounds of clear and 
unmistakable error has the same 
effect as if the corrected decision 
had been made on the date of the 
reversed decision.  

38 C.F.R. § 3.105(a) (1998).

The May 1995 hearing officer's decision, and the subsequent 
rating decision dated that same month, determined that the 
February 1985 rating decision which severed service 
connection for post-traumatic stress disorder and reduced the 
evaluation of the service connected psychiatric disorder from 
30 to 10 percent contained clear and unmistakable error.  
Thus, the May 1995 rating actions should properly have 
restored the 30 percent evaluation for explosive personality 
with post-traumatic stress disorder from January 28, 1985, 
the date on which the improper 10 percent evaluation had 
become effective. 


ORDER

The claimant's claim of entitlement to payment or 
reimbursement for unauthorized private medical care rendered 
on November 28, 1989, lacks legal merit and entitlement under 
the law and must be denied.

A 30 percent evaluation for explosive personality with post-
traumatic stress disorder from January 28, 1985, is granted.  


REMAND

The veteran contends that he is entitled to increased 
evaluations for his service connected epilepsy, explosive 
personality with post-traumatic stress disorder, and otitis 
media.  The Board notes that the most recent VA psychiatric 
and ear examinations of the veteran were conducted in January 
1994.  Current examinations are necessary in order to 
properly evaluate those disabilities.  The veteran testified 
before the Board that he underwent a VA examination for 
evaluation of his epilepsy in late 1997 or early 1998.  A 
copy of that examination report is not of record.  The Board 
is of the opinion that the RO should attempt to obtain a copy 
of that examination report; if it is not available, a new VA 
neurologic examination, to include electroencephalogram (EEG) 
should be scheduled.

The veteran testified that he has received treatment for his 
service connected otitis media from private prima-care 
facilities in Tarpon Springs and Chiefland, Florida.  As they 
are not currently in the claims folder, the RO must attempt 
to obtain copies of the veteran's complete records from those 
facilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  In 
view of the foregoing, the case is remanded to the RO for the 
following:

1.  After obtaining the necessary 
releases, the RO must attempt to obtain 
the complete records of any treatment of 
the veteran from private prima-care 
facilities in Tarpon Springs and 
Chiefland, Florida.  All records obtained 
should be associated with the claims 
folder.  If any records are not available, 
that information should be noted in the 
claims folder.

2.  The RO must attempt to obtain a copy 
of a VA epilepsy examination of the 
veteran conducted in late 1997/early 1998 
at either the Gainesville or Lake City, 
Florida, VA Medical Center.  If obtained, 
such examination report should be 
associated with the claims folder.  In the 
event that the RO is unable to obtain a 
copy of such examination report, the 
veteran should be scheduled for evaluation 
of his service connected epilepsy by the 
appropriate board certified VA 
specialist(s).  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner(s) prior to 
the examination.  All indicated tests and 
studies, including EEG, are to be 
conducted, and all findings should be 
reported in detail.  A complete history 
and description of any recent seizure 
activity should be provided in detail.  
The examiner should determine and report 
the type and frequency of attacks as 
accurately as possible, since severity of 
disability for rating purposes is 
dependent upon type, frequency, duration, 
and sequelae of seizures.  A complete 
rationale for all opinions and conclusions 
expressed should be given. 

3.  The veteran should be examined by a VA 
psychiatrist to determine the current 
extent of the service-connected 
psychiatric disorder.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of the service-connected 
explosive personality with post-traumatic 
stress disorder affect the veteran's 
social and industrial capacity.  The 
report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as possible.  
All necessary special studies or tests are 
to be accomplished.  The examiner should 
comment on the presence or absence (and 
extent) of such symptoms as:  suicidal 
ideation; neglect of personal appearance; 
flattened affect; circumstantial, 
circumlocutory or stereotyped speech; 
panic attacks; impairment of long- and 
short-term memory; impaired judgment or 
abstract thinking; disturbances of 
motivation and mood; anxiety; 
suspiciousness; and sleep impairment.  The 
examination must be in accordance with the 
applicable provisions of the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV), and the 
examiner must assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  The examiner must include a 
definition of the numerical code assigned.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.

4.  The veteran should be scheduled for a 
VA otologic examination, to include all 
appropriate studies, in order to determine 
the current nature and extent of his 
service-connected otitis media.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should specifically comment as to 
whether the veteran currently experiences 
any active suppuration and/or drainage 
from his ears which may reasonably be 
construed as resulting from his service-
connected disorder.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If an 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

Thereafter, the veteran and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

- 3 -


- 1 -


